                Case 2:20-cr-00151-RAJ Document 78 Filed 02/03/21 Page 1 of 2




 1                                                                           The Hon. Richard A. Jones
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 8
                                           AT SEATTLE
 9
10   UNITED STATES OF AMERICA,                                       NO. CR20-151-RAJ
11                              Plaintiff,
12                        v.
                                                                     PROTECTIVE ORDER
13                                                                   RESTRAINING CERTAIN
     HADIS NUHANOVIC,
14                                                                   FORFEITABLE PROPERTY
                                Defendant.
15
16
17          THIS MATTER comes before the Court on the United States’ Motion for Entry of
18 a Protective Order Restraining Certain Forfeitable Property (“Motion”) concerning
19 $100,000 in United States currency seized from Defendant Nadis Nuhanovic’s residence
20 in Acworth, Georgia, on August 19, 2020, (the “Subject Currency”).
21          The Court, having reviewed the papers and pleadings filed in this matter, including
22 the United States’ Motion and the supporting Declaration of Federal Bureau of
23 Investigation (“FBI”) Special Agent (“SA”) Donald Santiso, hereby FINDS entry of a
24 protective order restraining the Subject Property is appropriate because:
25          •    The United States gave notice of its intent to pursue forfeiture in the
26               Indictment (Dkt. No. 1, at 36–38);
27
28

     Protective Order Restraining Certain Forfeitable Property - 1                  UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
     United States v. Rosenberg, et al., CR20-151-RAJ
                                                                                     SEATTLE, WASHINGTON 98101
                                                                                           (206) 553-7970
                 Case 2:20-cr-00151-RAJ Document 78 Filed 02/03/21 Page 2 of 2




 1          •    Based on the facts set forth in the Indictment and SA Santiso’s Declaration,
 2               there is probable cause to believe the Subject Currency is forfeitable in this
 3               criminal case; and
 4          •    To ensure the Subject Currency remains available for forfeiture, its continued
 5               restraint, pursuant to 21 U.S.C. § 853(e)(1), is appropriate.
 6
 7          NOW, THEREFORE, THE COURT ORDERS:
 8          1.       The United States’ request for a protective order restraining the Subject
 9 Currency pending the conclusion of this case is GRANTED; and
10          2.       The Subject Currency shall remain in the custody of the United States,
11 and/or its authorized agents or representatives, pending the conclusion of criminal
12 forfeiture proceedings and/or further order of this Court.
13
14          IT IS SO ORDERED.
15
16          DATED this 3rd day of February, 2021.
17
18                                                                   A
19                                                                   The Honorable Richard A. Jones
20                                                                   United States District Judge
21
22
23
24
25
26
27
28

     Protective Order Restraining Certain Forfeitable Property - 2                       UNITED STATES ATTORNEY
                                                                                        700 STEWART STREET, SUITE 5220
     United States v. Rosenberg, et al., CR20-151-RAJ
                                                                                          SEATTLE, WASHINGTON 98101
                                                                                                (206) 553-7970
